DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa (U.S. PGPub 2014/0295577) in view of Schienle (U.S. PGPub 2004/0234417).
Regarding claim 1, Matsukawa teaches a biosensor ([0001]) comprising: a substrate having pixels (Fig. 1, [0071]); photodiodes disposed in the substrate and corresponding to one of the pixels, respectively (Fig. 3, 21, [0121]); pixelated filters disposed on the substrate (32, [0121]); and an immobilization layer at the top of the device (Fig. 3, 36, [0089]-[0090]), wherein the pixelated filters are isolated by a grid wall (Fig. 4, [0121], 201).
Matsukawa does not explicitly teach wherein the top surface of the grid wall and a top surface of the pixelated filters are coplanar. 
Matsukawa teaches wherein the pixelated filters are positioned between the planarization layer 35 and immobilization layer 36 ([0080]), and wherein the grid wall is present only at a position corresponding to the planarization layer 35 and the pixelated filters 32 ([0121]). With the pixelated filters placed between layers 35 and 36, and the grid wall extending only corresponding to layers 35 and 32, the top surface of the grid wall would be coplanar with the top surface of the pixelated filter. See Fig. 4.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the teachings of Matsukawa such that the top surface of the grid wall and a top surface of the pixelated filters are coplanar because Matsukawa explicitly teaches a position of the pixelated filters and a position of the grid wall which correspond to the claim limitation. 
Matsukawa does not explicitly teach an excitation light rejection layer disposed on the pixelated filter. 
Schienle teaches a biosensor ([0002]) comprising: a substrate having pixels (Fig. 2, 201, [0091]); photodiodes disposed in the substrate and corresponding to one of the pixels, respectively (202, [0091]); a color filter ([0041]); an excitation light rejection layer ([0041]-[0042], [0119], [0033]); an immobilization layer (205/305, [0090], [0109]), wherein the optical filter and excitation light rejection layer are formed below the immobilization layer (Figs. 2-3, 203/303). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Schienle with Matsukawa such that an excitation light rejection layer is disposed on the pixelated filter for the purpose of implementing the bandpass filter of Schienle ([0036]).
Regarding claim 7, the combination of Matsukawa and Schienele teaches wherein the pixelated filters are organic color filters (Matsukawa, [0080]; Schienle, [0041]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Schienle and Matsukawa for the reasons set forth in the rejection of claim 1. 
Regarding claim 12, Matsukawa teaches a biosensor ([0001]) comprising: providing a substrate having pixels (Fig. 1, [0071]); forming photodiodes disposed in the substrate and corresponding to one of the pixels, respectively (Fig. 3, 21, [0098], [0121]); forming pixelated filters disposed on the substrate (32, [0100], [0121]); and forming an immobilization layer at the top of the device (Fig. 3, 36, [0105], [0089]-[0090]), wherein the pixelated filters are isolated by a grid wall (Fig. 4, [0121], 201).
Matsukawa does not explicitly teach wherein the top surface of the grid wall and a top surface of the pixelated filters are coplanar. 
Matsukawa teaches wherein the pixelated filters are positioned between the planarization layer 35 and immobilization layer 36 ([0080]), and wherein the grid wall is present only at a position corresponding to the planarization layer 35 and the pixelated filters 32 ([0121]). With the pixelated filters placed between layers 35 and 36, and the grid wall extending only corresponding to layers 35 and 32, the top surface of the grid wall would be coplanar with the top surface of the pixelated filter. See Fig. 4.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the teachings of Matsukawa such that the top surface of the grid wall and a top surface of the pixelated filters are coplanar because Matsukawa explicitly teaches a position of the pixelated filters and a position of the grid wall which correspond to the claim limitation. 
Matsukawa does not explicitly teach an excitation light rejection layer formed on the pixelated filter. 
Schienle teaches a biosensor ([0002]) comprising: a substrate having pixels (Fig. 2, 201, [0091]); photodiodes disposed in the substrate and corresponding to one of the pixels, respectively (202, [0091]); a color filter ([0041]); an excitation light rejection layer ([0041]-[0042], [0119], [0033]); an immobilization layer (205/305, [0090], [0109]), wherein the optical filter and excitation light rejection layer are formed below the immobilization layer (Figs. 2-3, 203/303). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Schienle with Matsukawa such that an excitation light rejection layer is formed on the pixelated filter for the purpose of implementing the bandpass filter of Schienle ([0036]).
Regarding claim 18, the combination of Matsukawa and Schienele teaches wherein the pixelated filters are organic color filters (Matsukawa, [0080]; Schienle, [0041]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Schienle and Matsukawa for the reasons set forth in the rejection of claim 12.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa (U.S. PGPub 2014/0295577) in view of Schienle (U.S. PGPub 2004/0234417) and further in view of Zhong (U.S. PGPub 2020/0096450).
Regarding claim 8, the combination of Matsukawa and Schienle does not explicitly teach an aperture structure embedded in the immobilization layer. Matsukawa teaches wherein the immobilization layer is silicon nitride or silicon oxide ([0089]).
Zhong teaches a biosensor ([0002]) comprising a substrate having photodiodes ([0032], 117), a passivation layer composed of silicon nitride or silicon oxide ([0035], Fig. 2); an aperture structure on the passivation layer (Fig. 5, 133B, [0039]), and an immobilization layer formed over the aperture structure and in contact with the passivation layer (Fig. 8, [0041]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Zhong with Matsukawa and Schienle such that an aperture structure is embedded in the immobilization layer for the purpose of including a passivation layer and aperture structure in the biosensor of Matsukawa for the purpose of protecting the device and decreasing noise (Zhong, [0039]). The passivation layer of Zhong and immobilization layer of Matsukawa in combination form the claimed immobilization layer. See Spec at [0094]).
Regarding claim 19, the combination of Matsukawa and Schienle does not explicitly teach an aperture structure in the immobilization layer. Matsukawa teaches wherein the immobilization layer is silicon nitride or silicon oxide ([0089]).
Zhong teaches a biosensor ([0002]) comprising a substrate having photodiodes ([0032], 117), a passivation layer composed of silicon nitride or silicon oxide ([0035], Fig. 2); an aperture structure on the passivation layer (Fig. 5, 133B, [0039]), and an immobilization layer formed over the aperture structure and in contact with the passivation layer (Fig. 8, [0041]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Zhong with Matsukawa and Schienle such that an aperture structure is in the immobilization layer for the purpose of including a passivation layer and aperture structure in the biosensor of Matsukawa for the purpose of protecting the device and decreasing noise (Zhong, [0039]). The passivation layer of Zhong and immobilization layer of Matsukawa in combination form the claimed immobilization layer. See Spec at [0094]).
Claims 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa (U.S. PGPub 2014/0295577) in view of Schienle (U.S. PGPub 2004/0234417) and further in view of Liu (U.S. PGPub 2016/0341656). 
Regarding claim 9, the combination of Matsukawa and Schienle does not explicitly teach a waveguide embedded in the immobilization layer. Matsukawa teaches wherein the immobilization layer is silicon nitride or silicon oxide ([0089]).
Liu teaches a biosensor ([0016]) comprising a substrate having photodiodes (Fig. 17), pixelated color filters disposed on the substrate (110, [0020]), a dielectric layer comprising silicon dioxide (608, [0047]), a waveguide (404, [0038]), and an immobilization layer formed on the waveguide (Fig. 17, 406, [0040]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Liu with Matsukawa and Schienle such that a waveguide is embedded in the immobilization layer for the purpose of including a waveguide in the biosensor of Matsukawa for the purpose of improving transmission (Liu, [0038]). The dielectric layer of Liu and immobilization layer of Matsukawa in combination form the claimed immobilization layer. See Spec at [0094]).
Regarding claim 10, the combination of Matsukawa and Schienle does not explicitly teach an aperture structure embedded in the immobilization layer and a waveguide disposed on the aperture structure. Matsukawa teaches wherein the immobilization layer is silicon nitride or silicon oxide ([0089]).
Liu teaches a biosensor ([0016]) comprising a substrate having photodiodes (Fig. 17), pixelated color filters disposed on the substrate (110, [0020]), a dielectric layer comprising silicon dioxide (606/608, [0047]), an aperture structure embedded in the dielectric layer (Fig. 17, 602, [0047]-[0050]), a waveguide disposed on the aperture structure (404, [0038]), and an immobilization layer formed on the waveguide (Fig. 17, 406, [0040]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Liu with Matsukawa and Schienle such that an aperture structure embedded in the immobilization layer and a waveguide disposed on the aperture structure for the purpose of including an aperture and waveguide in the biosensor of Matsukawa for the purpose of improving transmission and light travel (Liu, [0038], [0048]). The dielectric layer of Liu and immobilization layer of Matsukawa in combination form the claimed immobilization layer. See Spec at [0094]).
Regarding claim 20, the combination of Matsukawa and Schienle does not explicitly teach a waveguide in the immobilization layer. Matsukawa teaches wherein the immobilization layer is silicon nitride or silicon oxide ([0089]).
Liu teaches a biosensor ([0016]) comprising a substrate having photodiodes (Fig. 17), pixelated color filters disposed on the substrate (110, [0020]), a dielectric layer comprising silicon dioxide (608, [0047]), a waveguide (404, [0038]), and an immobilization layer formed on the waveguide (Fig. 17, 406, [0040]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Liu with Matsukawa and Schienle such that a waveguide is in the immobilization layer for the purpose of including a waveguide in the biosensor of Matsukawa for the purpose of improving transmission (Liu, [0038]). The dielectric layer of Liu and immobilization layer of Matsukawa in combination form the claimed immobilization layer. See Spec at [0094]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa (U.S. PGPub 2014/0295577) in view of Schienle (U.S. PGPub 2004/0234417) and further in view of Ockenfuss (U.S. PGPub 2018/0335554).
Regarding claim 11, the combination of Matsukawa and Schienle teaches wherein the excitation light rejection layer is a dielectric interference filter (Schienle, [0119]) but does not teach wherein it is embedded with a metal layer. 
Ockenfuss teaches wherein a dielectric interference filter may be embedded with a metal layer ([0017]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Ockenfuss with Matsukawa and Schienle such that the dielectric interference filter is embedded with a metal layer for the purpose of improving transmission (Ockenfuss, [0017]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/Primary Examiner, Art Unit 2812